        Case 2:19-cr-00055-JCM-CWH Document 40 Filed 04/24/20 Page 1 of 4




 1   Wright Marsh & Levy
     Richard A. Wright, Esq.
 2   Nevada Bar No. 886
 3   Sunethra Muralidhara, Esq.
     Nevada Bar No. 13549
 4   300 S. Fourth Street, Suite 701
     Las Vegas, NV 89101
 5   Phone: (702) 382-4004
 6   Fax: (702) 382-4800
     rick@wmllawlv.com
 7   smuralidhara@wmllawlv.com
 8   Attorneys for Kelvin Atkinson
 9                                     United States District Court
10                                         District of Nevada
11   United States of America,                           Case No. 2:19-cr-00055-JCM-CWH
12                  Plaintiff,                              Stipulation to Modify Conditions of
13                                                                      Supervision
            v.
14   Kelvin Atkinson,                                                     (First Request)
15                  Defendant.
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Daniel R. Schiess, Assistant United States Attorney,
18
     counsel for the United States of America, and Richard A. Wright, and Sunethra Muralidhara,
19
     of Wright Marsh & Levy, counsel for Kelvin Atkinson that the conditions of his supervisions
20
     be modified to suspend the mandatory condition of drug testing because Mr. Atkinson poses a
21
     low risk of future substance abuse. The government agrees with this request. United States
22
     Probation Officer Donnette Johnson agrees with this request.
23
            This Stipulation is entered into for the following reasons:
24
            1.      Defendant was sentenced on July 18, 2019 to 27 months in custody. ECF 20.
25
            2.      The Judgment of Conviction reflects imposition of the mandatory drug testing
26
     condition. All parties are now in agreement that the condition is unnecessary. ECF 21.
           Case 2:19-cr-00055-JCM-CWH Document 40 Filed 04/24/20 Page 2 of 4




 1            3.    On March 27, 2020, Mr. Atkinson filed an emergency motion to modify
 2   sentence under seal. ECF 28. The basis of this motion was Mr. Atkinson’s severe medical
 3   condition and how the novel COVID-19 virus could have significant adverse effects on Mr.
 4   Atkinson’s health if contracted. The parties fully briefed the issues. ECF 30, 31, 32, 34, 35,
 5   36, 38. The government opposed Mr. Atkinson’s motion to modify sentence. On April 17,
 6   2020, this Court granted Mr. Atkinson’s motion, modified his sentence to time served, and
 7   ordered the BOP release him within 72-hours of said Order. ECF 39.
 8            4.    Mr. Atkinson was timely released from custody and has started his 3-year term
 9   of supervision. He satisfied his requirement of checking in with United States Probation Officer
10   Johnson within 72-hours of release.
11            5.    USPO Johnson has reviewed Mr. Atkinson’s case and agrees with counsel for
12   the defense that mandatory drug testing may not be necessary given Mr. Atkinson’s low risk of
13   recidivism, low-risk of future substance abuse, zero criminal history points, and lack of
14   substance abuse history.
15            6.    The government has reviewed Mr. Atkinson’s case and agrees that drug testing
16   may not be necessary given Mr. Atkinson’s lack of known significant drug history.
17            7.    Based on this common agreement that Mr. Atkinson has a lack of known
18   significant drug history, all parties now agree that this condition is not necessary.
19            8.    Mr. Atkinson does not object to this request.
20
21
22
23
24
25
26   ///
                                                       2
        Case 2:19-cr-00055-JCM-CWH Document 40 Filed 04/24/20 Page 3 of 4




 1          9.     All other conditions of supervision as stated in the judgment of conviction and
 2   any previous court orders will remain in effect. ECF 21, 39.
 3          DATED April 24, 2020.
 4
 5
     WRIGHT MARSH & LEVY                         NICHOLAS A. TRUTANICH
 6                                               United States Attorney
 7
 8   By: /s/ Richard A. Wright                   By: /s/ Daniel R. Schiess
         Richard A. Wright                           Daniel R. Schiess
 9       Sunethra Muralidhara                        Assistant United States Attorney
10       Attorneys for Mr. Atkinson

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
        Case 2:19-cr-00055-JCM-CWH Document 40 Filed 04/24/20 Page 4 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     United States of America,                           Case No. 2:19-cr-00055-JCM-CWH
 4
                    Plaintiff,                                            ORDER
 5
            v.
 6
     Kelvin Atkinson,
 7
                    Defendant.
 8
 9
            Pursuant to the Stipulation of the Parties and for good cause appearing:
10
            IT IS ORDERED that the Court shall suspend the mandatory drug testing condition
11
     because Mr. Atkinson poses a low risk of future substance abuse, poses a low risk of recidivism,
12
     has zero criminal history points, and lacks a substance abuse history. All other conditions of
13
     supervision will remain in effect in accordance with the Judgment of Conviction and all other
14
     previous Orders from this Court.
15
            DATED this _______ day of April, 2020
16
17
18                                                UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                     4
